Title: Notes on Debates, 19 June 1783
From: Madison, James
To: 


Editorial Note
Following his terminal entry of 21 June 1783, JM inserted a folio considerably larger in size than the pages on which he had recorded his notes on debates. On this folio, which he covered with a folded half-page and inscribed “June 19. 1783,” he copied Hugh Williamson’s motion, mentioned in the first paragraph of his notes for that day. Although JM did not designate the insertion as a footnote to the paragraph, he obviously meant the motion to be a supplement thereto. For this reason the editors have added JM’s copy of the motion as the second paragraph of his notes.
 
Thursday June 19.
A motion was made by Mr. Williamson seconded by Mr. Bland, to recommend to the States to make it a part of the Confederation, that whenever a fourteenth State should be added to the Union, ten votes be required in cases now requiring nine. It was committed to Mr. Williamson, Mr. Hamilton and Mr. Madison. The motion had reference to the foreseen erection of the western part of N. Carolina into a separate State.
Motion of Mr. Williamson 2ded. by Mr. Bland June 19. 1783 commited to Mr. Williamson, Mr. Hamilton & Mr. Madison
Whereas the safety and peace of the U.S. are greatly interested in the no. of States that may be reqd. to vote on Questions of a particular class: and whereas it is provided by the 9th. article of the Confederation that the U S in C. asd. shall never engage in a war nor grant letters of marque & reprisal in time of peace, nor enter into any Treaties or Alliances nor coin money, nor regulate the value thereof, nor ascertain the sums & expences necessary for the defence & welfare of the U.S. or any of them, nor emit bills nor borrow money on the Credit of the U.S., nor appropriate money nor agree upon the no. of Vessels of war to be built or purchased or the no. of land or Sea forces to be raised, nor appt. a Commander in chief of the army, or navy, unless nine States assent to the same. It is also provided by the eleventh art: that no Colony except Canada shall be admitted into the Union unless such admission be agreed to by nine States, but no provision is made for the no. of States that may be reqd. to agree in determining such questions when the prest. no. of States shall have been increased: and Whereas the determination of those great questions by 9. States alone when the origl. no. may be considerably increased wd. be a manifest departure from the Spirit of the Confederation & might prove dangerous to the Union. Therefore
Resd. that whenever a 14. State shd. be admitd. into the prest. Union the vote & agreetn. [agreement] of 10 Sts. shall become necessy. for


determg all those quests. in the Congs. of U.S. wch. are now determd. by no less than 9.
Resd. that the asst. of 3 addl. States shall be necessy. in determg those questions for every 4 addl. Sts tht. may be admd. into the Union
Resd. that the sevl. Sts be advised to authorise their respective Delegs. to subscribe & ratify the above Resolves as part of the instrumt. of Union.
Information was recd. by Congress from the Executive Council of Pennsylvania, that 80 Soldiers, who would probably be followed by the discharged Soldiers of Armand’s Legion were on the way from Lancaster to Philadelpa. in spite of the expostulations of their officers, declaring that they would proceed to the seat of Congress and demand justice, and intimating designs agst. the Bank. This information was committed to Mr. Hamilton, Mr. Peters, and Mr. Ellsworth for the purpose of conferring with the Executive of Pennsylvania and taking such measures as they should find necessary. The Committee after so conferring informed Congress, that it was the opinion of the Executive that the militia of Philadelpa. would probably not be willing to take arms before their resentments should be provoked by some actual outrage; that it would hazard the authority of Govt. to make the attempt, & that it would be necessary to let the soldiers come into the City, if the officers who had gone out to meet them, could not stop them
At this information Mr. Izard Mr. Mercer & others being much displeased, signified that if the City would not support Congress, it was high time to remove to some other place. Mr Wilson remarked that no part of the U. States was better disposed towards Congs than Pennsylvania, where the prevailing sentiment was that Congress had done every thing that depended on them. After some conversation and directing Genl. St. Clair, who had gone out of Town, to be sent for, and it appearing that nothing further could be done at present, Congress adjourned. The Secy. at War had set out for Virginia yesterday. It was proposed to send for him, but declined as he had probably gone too great a distance, and Genl. St. Clair, it was supposed would answer.
